*
                                                                                                              IN THE
                                                                                                    *
                                                                                                              COURT OF APPEALS
      IN THE MATTER OF THE PETITION
                                                                                                    *
      FOR REINSTATEMENT OF JEFFREY
                                                                                                              OF MARYLAND
          LAWSON TO THE BAR OF
                                                                                                    *
               MARYLAND
                                                                                                              Misc. Docket AG No. 100
                                                                                                    *
                                                                                                              September Term, 2020
                                                                                                    *

                                                                                                   ORDER

                    Upon consideration of Jeffrey Lawson’s Verified Petition for Reinstatement, and Bar

Counsel’s response to the petition, it is this 18th day of November 2022, by the Court of

Appeals of Maryland,

                    ORDERED that the Verified Petition for Reinstatement of Jeffrey Lawson is,

GRANTED, and it is further

                    ORDERED that upon taking, in open court, the oath prescribed by § 10-212 of the

Business Occupations and Professions Article, Jeffrey Lawson will be reinstated as a member

of the Bar of Maryland, and it is further

                    ORDERED that, following the taking of the oath, the Clerk of the Court shall replace

the name of Jeffrey Lawson upon the register of attorneys entitled to practice law in this Court

and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial

tribunals in this State.
Pursuant to the Maryland Uniform Electronic Legal Materials Act (§§ 10-1601 et seq. of the State
Government Article) this document is authentic.


                        2022-11-18 14:44-05:00

                                                                                                        /s/ Matthew J. Fader
                                                                                                            Chief Judge
Gregory Hilton, Clerk